Citation Nr: 0407913	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for the residuals status post 
low anterior resection for cancer of the rectum, due to 
Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from September 1950 to July 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
compensation benefits for low anterior resection for cancer 
of the rectum pursuant to the provisions of 38 U.S.C.A. 
§ 1151 due to VA treatment.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The VA will notify you if further 
action is required on your part.  


REMAND

The veteran asserts that compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 are warranted.  He 
asserts that he underwent a sigmoidoscopy in August 1999 and 
that the results indicated that a colonoscopy should be 
performed.  However, it was not until May 2000 that this was 
accomplished.  He claims that the VA medical center canceled 
at least one appointment for a colonoscopy.  In essence, the 
veteran argues that the delay in scheduling and performing 
the colonoscopy caused additional disability to develop.  The 
record discloses that a 1 cm polypoid adenocarcinoma was 
excised in June 2000, and that the pathology report revealed 
invasive adenocarcinoma, well differentiated.  A low anterior 
resection was performed in June 2001.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The veteran should be afforded a VA 
examination by an oncologist, if 
available, to determine the nature and 
extent of the carcinoma of the rectum.  
The examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that additional 
disability resulted from the delay in 
treatment the veteran received; was there 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the treatment; 
and was any additional disability, if 
present, due to an event not reasonably 
forseeable.  The rationale for any 
opinion expressed should be set forth.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




